Woods, C. J.
It can furnish no valid objection to the report, that one of the road commissioners had not taken the oath of office, at the time of the issuing of the notice of the hearing before them. The objection taken is substantially an objection to the sufficiency of the notice. But it cannot prevail. The parties appeared and attended the hearing, without objection. That was a complete waiver of all objection, on the ground of defect or insufficiency of the notice. The only object of a notice was fully accomplished by the appearance. Parish v. Gilmanton, 11 N. H. Rep. 293.
Neither does the fact that one of the petitioners was a brother of one of the road commissioners, under.the circumstances, furnish sufficient reason for setting aside the report. That fact was known to the agent who appeared to oppose the laying out of the road, in season to afford ample oppor*25tunity to object for that cause, before the commissioners, at the time of the hearing. The omission to make the objection, is a waiver of it in law. It is true, that the evidence had all been laid before the board of road commissioners before the fact of the relationship in question came to the knowledge of the agent. But the hearing was not closed, and there was still opportunity to object. The objection taken upon the return of the report comes too late, and cannot avail the parties making it.

Judgment on the report.